Citation Nr: 0927479	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-16 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a higher initial rating for posttraumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
from November 17, 2003.


REPRESENTATION

Appellant represented by:	Ralph Bratch, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 

INTRODUCTION

The Veteran had active military service from February 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in June 2009.  A transcript of the hearing 
is of record.

The Veteran has submitted new evidence in the form of a lay 
statement regarding his condition, which relates to the issue 
on appeal.  The Veteran specifically waived his right to have 
the RO consider this evidence in the first instance.  
38 C.F.R. § 20.1304(c) (2008).  

The Court has indicated that a distinction must be made 
between a Veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings.  Id.  Inasmuch as the PTSD rating 
question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with the original rating, the Board has 
characterized that issue as set forth on the title page.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

CONCLUSION OF LAW

The criteria for a higher initial rating for PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2004, before the AOJ's initial adjudication of the claim, and 
again in September 2007.  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The September 2007 notification included 
the criteria for assigning disability ratings and for award 
of an effective date, see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
post-service medical records, Social Security Administration 
(SSA) records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

VA opinions with respect to the rating question issue on 
appeal were obtained in March 2005 and October 2007.  
38 U.S.C.A. § 3.159(c)(4).  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examinations obtained in this case 
are adequate for rating purposes, as they are predicated on 
consideration of the Veteran's medical records.  They 
consider all of the pertinent evidence of record, to include 
the Veteran's post-service treatment records and the 
statements of the appellant, and provide the medical 
information necessary to apply the appropriate rating 
criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the rating question issue on appeal has been 
met.  38 C.F.R. § 3.159(c)(4).  Although the Veteran's 
representative has argued that the 2007 VA examiner has been 
known to mis-characterize evidence, there is no suggestion in 
the report, especially when considered in the context of the 
remainder of the file, that such a mis-characterization 
occurred in this case.

The Veteran contends that he is entitled to a higher initial 
rating for his service-connected PTSD.  

The Veteran was afforded a VA examination in March 2005.  His 
claims file and medical records were reviewed.  He reported 
nervousness, anxiety, nightmares, flashbacks, and 
suspiciousness.  He reported having anxiety attacks two to 
three times a month.  He reported that he and his wife went 
out to eat once a week.  The Veteran reported that he 
attended church regularly, and attended two veterans' service 
organizations (VSOs) twice a year each.  He reported 
hypervigilance, especially repeated checking of doors and 
windows to make sure that they were locked.  He reported that 
the only person he was close to was his wife.  The Veteran's 
symptoms were opined to be mild in severity.  The Veteran 
reported being self-employed until he retired to due physical 
health issues.  He described his relationship with his wife 
and two children as strong.  He reported having regular 
contact with his parents and sporadic contact with his 
siblings.  He reported having no real friends other than his 
wife.  He denied any history of assaultiveness in the past 
year and any history of suicide attempt since he considered 
suicide 14 years earlier.  

On examination, thought process and communication were 
unimpaired.  He did not complain of or show any evidence of 
responding to hallucinations.  He did not exhibit any 
delusional thinking.  He neither complained of nor 
demonstrated difficulty with activities of daily living.  He 
was fully oriented to person, place, and time.  Both short- 
and long-term memory were unimpaired.  His concentration was 
adequate.  He neither described nor exhibited any obsessive 
or ritualistic behavior.  He did not complain of or display 
panic.  He did not describe symptoms of depression or anxiety 
that were inconsistent with the level to be expected from a 
mild case of PTSD.  He reported a problem of impulse control 
of hitting a wall with his fist a little more than a year 
earlier.  His only sleep impairment was nightmares.  His PTSD 
was characterized as being mild.  His Global Assessment of 
Functioning (GAF) score was 60.

The Veteran submitted several lay statements dated in March 
2005 describing his PTSD symptoms.  The statements show that 
the Veteran was a loner and hard to befriend.  His symptoms 
as described by others included suspiciousness, irritability, 
anger, nervousness, jumpiness, and being easily startled.  

The Veteran also submitted his own statement in March 2005 
where he indicated that he imagined obstacles he saw on the 
side of the road to be dead bodies.  He also revealed that he 
had road rage and anxiety attacks probably two to three times 
a month.  He indicated that he was depressed.  He reported 
being a loner, although he did go out to eat with his wife 
once a week.  He reported being security conscious (always 
checking doors and windows to be sure they were locked), 
being jumpy, and being unable to handle stress.  He reported 
that his only friend was his wife.

The Veteran was afforded a second VA examination in October 
2007.  His claims file and medical records were reviewed.  
The Veteran complained of nightmares, anger, irritability, 
anxiety, mood swings, antipathy toward authority, and 
distrust of people.  He reported that he smoked marijuana 
once a week with people at his house.  His mental health 
problems appeared to be of mild severity to moderate 
severity.  His subjective complaints also included mood 
disturbances.  He reported having road rage.  The Veteran 
reported close and positive relationships with his children 
and wife.  He reported that he saw one of his children at 
least once a month.  He reported going out to eat with his 
wife, his son, and his daughter-in-law the night before.  His 
other son was in school and he reported seeing him on 
holidays, weekends, and approximately every three months 
during the school year.  He reported having close and 
positive relationships with his parents.  The Veteran 
reported that he and his wife enjoyed going out on the 
weekends at least once a month.  He indicated that he did not 
like to socialize with other people.  He reported that he did 
get together with others at least once a week to smoke 
marijuana.  He reported his involvement with VSOs, one of 
which he visited on Veterans' Day.  He reported being a 
member of his church for over 20 years and he went 
occasionally.  He reported that he served as an usher at his 
church last year.  The Veteran reported that he enjoyed 
leisure pursuits.  He reported no history of violence, 
assaultiveness, or suicide attempts since the last 
examination.  He was fully able to care for his personal 
hygiene and activities of daily living.

On examination, the Veteran had at times what appeared to be 
somewhat exaggerated symptoms and his personality dysfunction 
appeared to color his presentation.  He was alert and fully 
oriented with average memory and concentration.  His insight, 
judgment, and comprehension appeared to be in the average 
range.  His speech was of normal rate and well articulated; 
speech patterns were logical, coherent, and goal-directed.  
He denied any psychotic symptoms, such as hallucinations, 
delusions, disorders of thought and communication, and none 
was noted.  His mood was at times irritable and controlling; 
affect was congruent with mood.  Generally, he denied any 
impulse control problems.  He denied any suicidal or 
homicidal thoughts, ideations, plans or intent.  He did 
report particular dislike with slow drivers and feeling anger 
toward them.  He reported that his sleep was disturbed 
because of nightmares.  He did not report any panic attacks 
or panic-like symptoms.  He reported that he sometimes became 
anxious.  No excessive or ritualistic behaviors that might 
interfere with routine activities were reported.  The 
examiner noted that the Veteran was diagnosed with 
personality disorder not otherwise specified, as well as 
alcohol abuse and cannabis abuse and major depressive 
disorder.  The Veteran's GAF score for his PTSD was reported 
to be 62.  His overall GAF score was 60.  The examiner opined 
that the Veteran did report some psychosocial dysfunction 
that could be attributed to his PTSD, but that he did appear 
to suffer from other disorders that were independently 
responsible for a significant degree of social dysfunction.  
The examiner opined that the Veteran had reduced reliability 
and productivity due to PTSD, but that his other disorders 
appeared to be equally responsible for his dysfunction and 
those disorders were in large part a separate origin from 
PTSD.  

Of record are numerous VA treatment records dated through 
September 2008, Vet Center treatment records dated through 
September 2006, and private treatment records dated through 
July 2004.  The records show that the Veteran consistently 
had GAF scores of 60.  The records do not show flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired abstract thinking; or disturbances 
of motivation and mood.  A record dated in September 2007 
indicates that the Veteran had impaired insight and judgment.  
The records show that the Veteran reported his only friend to 
be his wife and that he had his own business because he could 
not work with others.  The records reveal the Veteran's 
problems with alcohol and marijuana abuse.  

The Veteran testified at his hearing in June 2009 about his 
symptoms.  He testified about having anxiety attacks a couple 
of times a week, road rage, anger and irritability, throwing 
and breaking things, mood swings, panic and/or depression 
almost all the time, and suicidal thoughts twice a year.  He 
noted that he compulsively checked locks, had short-term 
memory loss, and had hallucinations.  He testified that he 
did not have close relationships with his children or his 
parents.  The Veteran testified that he was not working 
because of his physical health.  He testified about having 
ritualistic behavior.  He testified that he had 
hallucinations that there were bodies on the road when he 
drove.  He testified that he had memory trouble.  He also 
testified that he had not attended church in a couple of 
months, although he indicated that that was not because of 
his PTSD.  He testified about his alcohol and marijuana use.  
His wife testified that they had been married for 37 years 
and corroborated his report of symptoms.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

As noted above, the Court has indicated that a distinction 
must be made between a Veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the Veteran's PTSD 
disability as a claim for a higher evaluation of the original 
award, effective from November 17, 2003, the date of award of 
service connection.

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under Diagnostic Code 9411, a 30 
percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.)  
38 C.F.R. § 4.130.

A 50 percent rating is for consideration where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

Here, the evidence shows that the Veteran's PTSD disability 
picture more nearly approximates the criteria required for 
the currently assigned 30 percent rating and that a higher 
rating is not warranted at any time since the date of service 
connection.  38 C.F.R. § 4.7.  

The Board acknowledges the Veteran's contentions that his 
symptoms warrant a higher evaluation.  However, the Board 
notes that voluminous treatment records dated through 
February 2008 and the VA examinations do not support the 
Veteran's contentions.  The treatment and evaluation reports 
do not show problems akin to flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking.  The Board 
acknowledges that the evidence does show difficulty in 
establishing and maintaining effective work and social 
relationships and some impairment of mood.  The Board further 
acknowledges that the Veteran's testimony in June 2009 
suggests that he has sufficient symptoms necessary for a 
higher rating.  However, the Board reiterates that the 
numerous treatment records do not indicate that the Veteran 
experiences disabling symptoms to the level contemplated by 
the criteria for a 50 percent rating.  While the Board finds 
that the Veteran's testimony at his hearing was credible, the 
Board also finds the numerous treatment records to be more 
telling.  Additionally, the March 2005 examiner opined that 
the Veteran's PTSD was mild and the October 2007 examiner 
opined that it was of mild to moderate severity.  The Board 
notes that some of the symptoms the Veteran testified about 
such as hallucinations, ritualistic behavior of checking the 
locks of doors and windows, anger problems, and being a loner 
were all symptoms previously documented in the Veteran's 
claims file, and were therefore reviewed by the examiners.  
Even with those symptoms, the Veteran's PTSD was still 
thought to be only mild to moderate in severity.  In this 
case, notwithstanding the Veteran's testimony, the Board 
finds that the weight of the evidence shows that the 
Veteran's PTSD is best characterized by the criteria for the 
30 percent rating--occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

For the reasons set forth above, the Veteran's PTSD symptoms 
cannot be said to equate to the criteria required for a 50 
percent rating.  In other words, the disability picture 
evident in the record strongly suggests that the difficulties 
experienced by the Veteran are better described by the 
criteria for the 30 percent rating.  The evidence does not 
show that the Veteran has occupational and social impairment 
with reduced reliability and productivity.  

In its analysis, the Board has considered the GAF scores 
assigned to the Veteran in the various medical records.  
According to the DSM-IV, a GAF is a scale "reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  A GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  Regardless, the GAF scores 
assigned in a case, like the examiner's assessment of the 
severity of a condition, are not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the Veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).  Here, the Veteran's GAF scores have been between 
60 and 62.  According to the DSM-IV, a GAF score of 51-60 is 
indicative of moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  A 
GAF score of 61-70 is indicate of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  The Board finds that the Veteran's GAF scores 
of 60 coincide with his stated symptoms and a rating of 30 
percent as explained above.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the Veteran's 
PTSD has resulted in frequent periods of hospitalization or 
in marked interference with employment.  § 3.321.  It is 
undisputed that his PTSD has an effect on employability, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The Board notes 
that the Veteran is retired because of his physical health.  
The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2008).  In this case, the 
problems reported by the Veteran and noted on examination are 
contemplated by the criteria discussed above.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  

ORDER

Entitlement to a higher initial rating for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


